Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00471-CV

                     Kevin MILLER, as Agent for Miller & Bicklein,
                                     Appellant

                                             v.

                        KIM TINDALL & ASSOCIATES, LLC,
                                   Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-01799
                         Honorable Laura Salinas, Judge Presiding

    BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We ORDER that appellee is awarded costs incurred related to this appeal.

      SIGNED August 18, 2021.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice